Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 remain for examination.  Claim 1, 3, 5, 6, 7-14 and 16-20 have been amended. Applicant's arguments filed on 09/15/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson U.S. patent 20180302436 A1, in view George U.S. patent 20170237767 A1.
As to claim 1, Williamson teaches an exchange comprising: one or more network devices located in a colocation facility, wherein the one or more network devices are configured to (Williamson Fig. 2 Pa. [0021]) [(Williamson Fig. 2 Pa. [0021]) [the network 102 may include a series of interconnected networking devices, such as routers and switches, that receive a communication, analyze the communication to determine a destination, and route the communication to a connected networking device to get the communication closer to a destination]: provide a first virtual network for switching mixed traffic from one or more customer networks collocated within the colocation facility to one or more Distributed Denial of Service (DDoS) scrubbing centers (Williamson Fig. 2 Pa. [0027]) [Upon a DDOS attack, however, the customer device 226 may be configured to establish a new or modified BGP session with Virtual Private Network (VPN) 224 of the telecommunications network 200. In general, the VPN 224 is a virtual network that is created by and hosted through a telecommunications network, such as IP network 102. The VPN 224 acts as a border network between customer device 226 and the telecommunications network hosting the scrubbing environment 210, See Fig. 2], wherein the mixed traffic includes dirty traffic that represents DDoS traffic and clean traffic that represents non-DDoS traffic (Williamson Pa. [0024]) [the components of the network environment 200 of FIG. 2 may be incorporated or included in the telecommunications network 102 of FIG. 1. For example, so-called “dirty” router 208, scrubbing environment 210, so-called “clean” router 220, and orchestrator 228 may be included in the network 102 as part of a scrubbing or anti-attack service provided by the network 102, See Fig. 2]
Note: Williamson discloses all limitations below except “second virtual network” for the purpose of clarity, George is being introduced to compensate the deficiency of Williamson.
George discloses provide a second virtual network for switching the clean traffic from the one or more DDoS scrubbing centers to the one or more customer networks, 
wherein the second virtual network is isolated from the first virtual network (George Pa. [0008]) [dirty network traffic is directed to the scrubbing appliance, and the cleaned traffic is isolated from other network traffic and provided to the target host. Typically, isolation is performed with software “tunnels” (e.g., via virtual private networks or VPNs ”read second VPN”), or hardware cabling e.g., a direct logical or physical connection between two distinct nodes of the same network.]; 
 receive the mixed traffic from the one or more customer networks and switch, using the first virtual network, the mixed traffic to a selected DDoS scrubbing center of the one or more DDoS scrubbing centers (previously taught by Williamson), and receive the clean traffic from the selected DDoS scrubbing center and switch (George Pa. [0140]) [FIG. 4c is a graphical representation of the scrubbing appliance returning the cleaned traffic back to the network for routing to the original destination (i.e., the victim of the DDoS attack). As shown, once the traffic has been cleaned, the traffic can be transmitted back onto the core network (via the scrubbing switch)], using the second virtual network (George Pa. [0074]) [Distributed Denial of Service (DDoS) attacks can originate from virtually any network address of the Internet. Since a scrubbing appliance cannot re-introduce cleaned traffic into dirty traffic without creating a network routing loop, prior art solutions have always involved isolation mechanisms that are in close proximity to the target server.], the clean traffic to the one or more customer networks (George Pa. [0140]) [FIG. 4c is a graphical representation of the scrubbing appliance returning the cleaned traffic back to the network for routing to the original destination (i.e., the victim of the DDoS attack). As shown, once the traffic has been cleaned, the traffic can be transmitted back onto the core network (via the scrubbing switch).].  
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by George to the verification system of Williamson would have yield predictable results and resulted in an improved system, namely, a system that would mitigate network attacks by dynamically re-routing network traffic, including e.g., enhancements to network operation such as improved response/recovery times, and reduced network management overhead and overall capital expenditures (George Pa. [0003])
As to claim 2, the combination of Williamson and George teaches wherein the first virtual network is a dirty virtual local area network (VLAN) for switching the mixed traffic, and wherein the second virtual network is a clean VLAN for switching the clean traffic (George Fig. 7a, Pa. [0148]) [the scrubbing switch 704 switches data packets received on its interfaces to one of three networks. In some variants, the networks are virtualized local area networks (VLANs). A first network includes the external backbone network and the scrubbing router 702. A second network includes the scrubbing router 702 and the scrubbing appliances 706. A third network includes the scrubbing appliances 706 and the external backbone network]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by George to the verification system of Williamson would have yield predictable results and resulted in an improved system, namely, a system that would mitigate network attacks by dynamically re-routing network traffic, including e.g., enhancements to network operation such as improved response/recovery times, and reduced network management overhead and overall capital expenditures (George Pa. [0003])

As to claim 3, claim 3 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.

As to claim 4, the combination of Williamson and George teaches further comprising: a policy unit [network policies] configured to instruct one or more provider edge devices (Williamson Pa. [0022]) [network policies , BGP information mainly describes routes used by the network 102 to connect to external networks or customers (such as border networks 122, 142) while IGP information describes routes through the network to connect one provider edge (such as provider edge 132) to another provider edge (such as provider edge 131) through a telecommunications network 102.]of the one or more DDoS scrubbing centers to advertise, to the one or more networks (Williamson Pa. [0026]) [During a DDOS attack on the customer device 226 or network, the customer device or network may purchase or employ a scrubbing service provided by an IP network 102 to scrub out communication packets intended for the customer device that are identified as malicious or otherwise part of the DDOS attack], a first route advertisement specifying the one or more provider edge devices as a next hop for a path on the first virtual network to reach a destination of the mixed traffic (Williamson Pa. [0023]) [provider edge 132 may provide a BGP announcement to other components in the network 102 that indicates which networks (such as border network 122) that may be accessed through the provider edge. Thus, the BGP announcement for provider edge 132 may include a path and next-hop information that designates a path along which packets may be transmitted or received from the connected networks (such as border network 122). The next-hop information generally identifies a particular device of the network 102 through which a destination device or address is available], the policy unit further configured to instruct a gateway device of the one or more networks to advertise (Williamson Pa. [0019]) [may communicate, in some embodiments, with the VoIP Network 102 through a media gateway device 130 or provider edge 132], 
to the one or more DDoS scrubbing centers, a second route advertisement to advertise the gateway device as a next hop for a path on the second virtual network to reach a destination of the clean traffic (Williamson Pa. [0023]) [provider edge 132 may provide a BGP announcement to other components in the network 102 that indicates which networks (such as border network 122) that may be accessed through the provider edge. Thus, the BGP announcement for provider edge 132 may include a path and next-hop information that designates a path along which packets may be transmitted or received from the connected networks (such as border network 122). The next-hop information generally identifies a particular device of the network 102 through which a destination device or address is available]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by George to the verification system of Williamson would have yield predictable results and resulted in an improved system, namely, a system that would mitigate network attacks by dynamically re-routing network traffic, including e.g., enhancements to network operation such as improved response/recovery times, and reduced network management overhead and overall capital expenditures (George Pa. [0003])
As to claim 5, claim 5 recites the claimed that contain similar limitations as claims 1 and 4; therefore, it is rejected under the same rationale.

As to claims 6-7, claims 6-7 recite the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.

As to claim 8, claim 8 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.
As to claim 9, claim 9 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 10, claim 10 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 11, claim 11 recites the claimed that contain similar limitations as claims 1 and 4; therefore, it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.

Response to Arguments
Arguments
 It is argued that: First, Williamson does not describe or suggest virtual networks that provide a clear separation of "dirty" traffic and "clean" traffic. 

Examiner’s response: 
In response to applicant's argument that Examiner respectfully submits that Williamson clearly discloses the above limitation. Paragraph [0027-0028]  (route 205 creates a bypass route for communication packets intended for the customer device 226 that are now routed through the dirty router 208 to begin the scrubbing service of the packets provided by the telecommunications network. Upon re-routing of traffic intended for the customer device 226 along communication line 205, the dirty router 208 may transmit the potentially malicious communication packets to the scrubbing environment 210 for analysis and scrubbing) It’s the same as "dirty" traffic.
 Paragraph [0028] (The incoming stream of communication packets for the destination device 226 that is scrubbed in the scrubbing environment 210 is then transmitted to the clean router 220 which provides the cleaned stream of packets to the VPN 224. The VPN 224, in turn, transmits the cleaned stream of packets to the customer device 226 for processing by the device). It’s the same as "clean" traffic.
Emphasis added, George discloses [ [0045]] returning the cleaned traffic back to the network for routing to the original destination. (routing and flow of “dirty” traffic within the scrubbing [0050])
Therefore, Applicant’s arguments are moot.

It is argued that: Second, Williamson does not describe or suggest "one or more customer networks colocated within the colocation facility," as recited in amended claim 1.
Examiner’s response: 
In response to applicant's argument that Examiner respectfully submits that, it’s not clear what applicant meant “by one or more customer networks colocated within the colocation facility,"
However, the Williamson’s reference discloses multiple networks (Fig. 1-2). As well as George’s reference (Fig. 1-2)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491